Case 1:19-cv-00135-AJN Document 18 Filed 05/21/20 Page 1 of 2

 

 

 

 

 

 

UNrTeD States District Court [1 aE? EE ETD)
SOUTHERN DISTRICT OF NEW YOR Nh
Steven Rawlins may 24.2020 Le 7
(Pe. ok OFFICE
Write the full name of each plaintiff or petitioner. No. 0135 cv 5 oo
-against-

MOTION FOR PERMISSION FOR
United States of America ELECTRONIC CASE FILING

 

 

Write the full name of each defendant or respondent.

I respectfully ask the Court for permission to participate in electronic case filing
“e-filing”) in this case. I affirm under penalty of perjury that:

1. Ihave reviewed the Court’s Electronic Case Filing Rules & Instructions, available at
http://nysd.uscourts.gov/ecf filing.php, and agree to abide by them.

2. Icompleted the Court’s CM/ECF introduction course! on 5/13/2020 .

3. Lhave submitted a Non-Attorney E-File Registration for the PACER system at
https://www.pacer.gov/reg nonatty html.

4. lunderstand that once I register for e-filing, I will receive notices and documents
only by e-mail in this case and not by regular mail.

5. I understand that if I am granted permission to participate in e-filing, I must file my
documents electronically and I may not submit documents to the Pro Se Intake Unit
for scanning and docketing.

6. Iknow how to convert a document to PDF-A format.

7. Ihave regular access to the technical requirements necessary to e-file successfully:

 acomputer with internet access and a word processor

type of computer I will be using: Dell Laptop (Microsoft 1 0)

 

 

1You may register for the course on the Court’s website: http://nvsd.uscourts.cov/ecf_ training. php.

SONY Rev: 10/4/18
Case 1:19-cv-00135-AJN Document 18 Filed 05/21/20 Page 2 of 2

type of word processor I will be using: M icrosoft Wo rd

 

an e-mail account (on a daily basis) to receive notifications from the Court and
notices from the e-filing system

a scanner to convert documents that are only in paper format into electronic
files

scanning equipment I will be using: HP 3-in-1 printer

a PDF reader and a PDF writer to convert word-processing documents into
PDF format, the only electronic format in which documents can be e-filed

 

version of PDF reader and writer that I will be using:

Adobe Acrobat

 

a printer or copier to create required paper copies such as chambers copies.

8. Iunderstand that I must regularly review the docket sheet of the case so that I do
not miss a filing.

9. [understand that if my use of the ECF system is unsatisfactory, my e-filing

privileges may be revoked, and I will be required to file do

5/14/2020

  

 

Dated

 

 

Sip ature

 

Steven Rawlins

 

Name

16206 Wyndchase Cir. Franklin TN 37067

 

Address

City State Zip Code

615.480.8652 swrawlins56@gmail.com

 

 

Telephone Number E-mail Address
